58 So. 3d 279 (2011)
David Bernard ROLLER, Jr., Appellant,
v.
Tareylyn A. CRIPE-ROLLER, Appellee.
No. 1D09-3281.
District Court of Appeal of Florida, First District.
January 28, 2011.
Rehearing Denied March 30, 2011.
David Bernard Roller, Jr., pro se, Appellant.
No appearance for Appellee.
PER CURIAM.
The appellant brought this appeal from an interlocutory order granting opposing counsel's motion to withdraw. This court lacks appellate jurisdiction to review the order. See Fla. R.App. P. 9.030(b)(1); Ward v. State, 753 So. 2d 705 (Fla. 1st DCA 2000); Becker & Poliakoff v. King, 642 So. 2d 821 (Fla. 4th DCA 1994). This dismissal is without prejudice to the appellant's right to raise the issue in a timely appeal from the final order entered in this case. See, e.g., Scott v. State, 991 So. 2d 971, 977 (Fla. 1st DCA 2008); Buscemi v. 6060 Realty Corp., 654 So. 2d 197 (Fla. 3d DCA 1995).
DISMISSED.
BENTON, C.J., DAVIS and THOMAS, JJ., concur.